Citation Nr: 0208174	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-07 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
the provisions of Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1944 to October 
1945 and from October 1950 to February 1951.  He died in 
August 1997, and the appellant is his surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2001 at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review. 
 
It has been determined that a claim for dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318 is for consideration.  The Board has 
imposed a temporary stay on the asdjudication of these claims 
in accordance with the diractions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos.  00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision, the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations-
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106- are inconsistent on 
the "hypothetical entitlement" issue or revise the 
regulations so they are consistent.  The temoporary stay on 
the adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claim in this case, willl remain in effect 
pending the completion of the directed rulemaking.



FINDINGS OF FACT

1.  All reasonable development for an equitable disposition 
of the appellant's claims has been completed.  

2.  The veteran died in September 1997 of an acute myocardial 
infarction which was due to or as a consequence of coronary 
artery disease which was due to or as a consequence of 
arteriosclerotic vascular disease which was due to or as a 
consequence of diabetes mellitus.  

3.  The veteran had no service-connected disabilities at the 
time of his death.  

4.  The veteran's heart disease and diabetes mellitus began 
many years after service, and there is no competent medical 
evidence on file that these diseases, or any other disability 
that caused or materially contributed to the veteran's death, 
was incurred in or aggravated by his active service.  

5.  The veteran did not have a permanent and total service-
connected disability in existence at the time of death and he 
did not die as a result of any service-connected disability.  


CONCLUSIONS OF LAW

1.  The appellant is not entitled to a grant of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.313 (2001).  

2.  The requirements for eligibility for dependents' 
educational assistance have not been met.  38 U.S.C.A. 
§§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, enacted 
November 9, 2000, eliminated the well-grounded claim 
requirement and modified VA's duties to notify and assist 
claimants.  See generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001) 
(holding all sections of VCAA retroactive).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App.165, 178 (2001).  In 
subsequent decisions, the Court has held that the VCAA is not 
applicable in all cases.  The Court held that the VCAA was 
not applicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate a claim and that no 
additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating a claim, 
the VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 2097, 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).  

Service connection was not in effect for any disability 
during the veteran's lifetime.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Factual Background

The veteran's death certificate reflects that he died in 
September 1997 in the emergency room of a private hospital.  
The immediate cause of death was listed as acute myocardial 
infarction.  This was due to or as a consequence of coronary 
artery disease which was due to or as a consequence of 
arteriosclerotic vascular disease which was due to or as a 
consequence of diabetes mellitus.  An autopsy was not 
performed.  

The appellant has contended that the veteran sustained 
frostbite while serving in Korea.  She claims that as a 
result, he developed diabetes, peripheral vascular disease, 
and heart problems.

Although the veteran's service medical records are mostly 
unavailable because they were reportedly destroyed in the 
1973 fire at the National Personnel Records Center in 
St. Louis, the report of discharge from his first period of 
service in October 1945 is available and it is completely 
negative for complaints or findings referable to any of the 
disabilities causing or contributing to his death many years 
later.  

A rating examination by VA conducted in November 1945 was 
likewise negative for complaints or findings referable to any 
of the disabilities causing or contributing to death.  

The report of separation examination from his second period 
of service in February 1951 is also of record and it is also 
negative for complaints or findings regarding any of the 
disabilities causing or contributing to death many years 
later.  It was noted the veteran had been hospitalized in 
1945 for removal of hard bodies in the eyes, but he had fully 
recovered and had no sequelae.  It was stated "nothing else 
in personal medical history of clinical significance."  

Evidence of record reflects that he was hospitalized for 
treatment and evaluation on different occasions in 1950 and 
1951 for evaluation of findings unrelated to any of the 
disabilities causing or contributing to death.  

In an August 1975 statement the veteran referred to having 
received treatment for injuries received in an accident which 
involved the eyes and ears.  No reference was made to any 
other difficulties.  

Additional evidence of record includes a hospital summary 
report reflecting VA hospitalization of the veteran in 
September 1975.  It was noted that since 1971 he had been on 
a diabetic diet.  In December 1974, he developed chest pain 
and began treatment and evaluation.  Electrocardiogram 
tracings reportedly showed an old myocardial infarction.  The 
final diagnoses included: Arteriosclerotic heart disease, old 
inferior myocardial infarction, angina pectoris; and diabetes 
mellitus.  

The record thereafter shows continuing treatment and 
evaluation for heart disease and diabetes.  

The emergency room record pertaining to the circumstances of 
the veteran's death in August 1997 is of record.  

In a September 1997 statement the veteran's daughter reported 
that for years her father had had ear problems and difficulty 
sleeping.  She indicated that during the war, a grenade 
exploded near him and caused the ear problem and sleeping 
difficulties.  She noted that he also had "flaky legs, 
cramps, pain on his legs and skin discoloration."  

A statement dated the same month from the veteran's son is to 
the same effect.  

Also of record is an October 1997 statement from another 
daughter of the veteran which is essentially to the same 
effect as the statements from her brother and sister.  She 
noted that in addition to the cramping and other problems 
with the legs, her father was also a diabetic.  

Of record is a March 1998 communication from the National 
Personnel Records Center in St. Louis indicating that the 
veteran's personnel file was not able to be located.  It was 
noted that the file might have been destroyed in the fire at 
the facility in 1973.  

In her substantive appeal dated in May 1998, the appellant 
indicated that the veteran's military records were not 
obtained.  If they were, she claimed, they would have 
confirmed that the veteran served in Korea.  

In a June 1998 communication, the National Personnel Records 
Center again confirmed that no records pertaining to the 
veteran were able to be located.  Reference was again made to 
the July 1973 fire at that facility.

In a June 1998 statement, the appellant indicated that it was 
her understanding the veteran had two periods of active duty 
with the United States.  She did not remember the dates of 
entry.  She attached a copy of the veteran's discharge on 
February 19, 1951.  She did not know which period of service 
that represented.  (The record reflects that she and the 
veteran were married in August 1971.)  

In a February 1999 communication the appellant indicated that 
it was her belief that while serving in Korea, the veteran 
developed frostbite.  She requested a search of all hospital 
records "from Korea, Japan and Fort Dix, NJ for the period of 
1951 to 1953 and again for the time frames of 1954 to 1958.  
This rough time frame will cover all periods of his service."  

Of record is a June 1999 communication from the National 
Personnel Records Center to the effect that records available 
to it indicated the veteran had not served in Korea while on 
active duty.  

Subsequent to the Board's remand in January 2001 for further 
development, the appellant was sent a letter specifying what 
information and evidence was needed from her and what could 
be done to help her with her claim.  

Requests for information from private facilities were sent 
out in August 2001.  Associated with the record as a result 
thereof was the emergency department record from the private 
facility where the veteran passed away in August 1997.  Also 
associated with the record were reports of treatment and 
evaluation dating from 1992.  

Analysis

Initially, the Board notes that nothing on file shows that 
either the appellant or her children has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Consequently, her contentions 
cannot constitute competent medical evidence.  

The Board notes that the service medical records which are 
available do not show that the veteran had heart disease or 
diabetes during his period of active service.  In fact, the 
cardiovascular system and the endocrine system were 
clinically evaluated as normal at the time of discharge from 
each period of service.  Moreover, the post service medical 
records do not show any evidence of the disabilities until 
many years after the veteran's separation from service.  

The evidence on file, particularly the veteran's death 
certificate, reflects that his death was due to heart disease 
and diabetes mellitus.  As already stated, no such 
disabilities were shown by the evidence on file until a 
number of years following service.  Furthermore, there is no 
competent medical nexus evidence on file which otherwise 
relates these disabilities to active service.  In short, the 
evidence does not support a finding that the cause was due to 
the veteran's military service.

There being no other evidence on file to support the claim of 
service connection for the cause of the veteran's death, the 
Board finds that the evidence is against the claim, and must 
be denied.  The benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to consideration of the VCAA, the Board notes 
that the appellant's accredited representative asked in a 
statement received in June 2002 that another search be made 
for the veteran's personnel file and any additional service 
medical records to show where he served.  The Board has 
reviewed the evidence of record and finds that more than 
sufficient attempts have been made to assist the appellant in 
her appeal.  On several different occasions, requests went to 
the National Personnel Records Center in St. Louis for any 
records pertaining to the veteran that might be available.  
On each occasion, the RO was informed that no such records 
were available.  A specific request for the veteran's 
personnel file was made in April 1998 and the response in 
June 1998 was that no record could be located.  It was 
indicated that if on file in July 1973, any record likely had 
been destroyed in the fire at that facility that month.  

Attempts to find any records that might place the veteran in 
Korea during either period of active service have been 
unsuccessful.  Regardless, even accepting that the veteran 
might have served at some point in Korea, there is simply no 
competent medical evidence indicating that the veteran's 
heart disease and diabetes which caused his death related in 
any way to his periods of active service.  Further, there is 
no competent medical evidence that any other disability which 
may have been incurred or aggravated during service 
contributed materially or substantially to the veteran's 
death.  The Board attempted to assist the appellant by 
remanding the case for further development in January 2001.  
Evidence developed since that time has not included any 
indication that either heart disease and/or diabetes was/were 
related to the veteran's active service.  The appellant 
herself was notified in June 2001 of the VA's duty to assist 
her and of information and evidence needed from her.  She has 
not submitted any evidence which would be probative.  

The Board observes that "the duty to assist is not always a 
one-way street.  If a veteran (appellant) wishes help, he 
(she) cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the punitive evidence."  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
notes that medical evidence of record does indicate the 
veteran was seen on several occasions following service 
discharge and there was no reference made by him to any 
problems indicative of frostbite.  Therefore, no further 
assistance to the appellant regarding the development of 
evidence is required.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit falling to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit afforded to the 
claimant are to be avoided).  

Chapter 35 Education Benefits

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, a surviving spouse 
of a veteran will have basic eligibility for benefits where 
the veteran had a permanent total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a).  

In this case, the veteran had no service-connected 
disabilities at the time of his death.  Thus, it is axiomatic 
that he did not have a permanent total service-connected 
disability at the time of his death.  Moreover, as cited 
above, the cause of his death is not service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under Chapter 35, Title 38, United States Code.  
Therefore, her claim must be denied as a matter of law.  
Sabonis, supra (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board ended because of the 
absence of legal merit with lack of entitlement under the 
law).
With respect to the VCAA, the Board notes that this law made 
no changes in the requirements for a grant of education 
assistance under Chapter 35, Title 38.  The appellant was 
informed of the requirements in the March 1998 statement of 
the case.  Furthermore, as the law and not the facts is 
dispositive in this case, there does not appear to be any 
reasonable possibility that any additional assistance would 
aid in substantiating the appellant's claim.  See § 3 of the 
VCAA.  Consequently, a remand would serve no useful purpose 
based on the facts of this case.  See Soyini, supra.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code, is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

